Per Curiam:
That a married woman, either before or since the act of 1848, could, with the consent of her husband, make *46an absolute gift of her personal property is incontrovertible. Why, then, could she not make such a gift to a third person in trust for any lawful purposes ? No objection is made as to the want of actual delivery. The ratification of the husband is equivalent to his prior consent. The will of the donor carefully omits everything she had previously given. If this gift is invalid, she died intestate as to this property, and it became the absolute property of the husband, and his assignment passed it to the trustee. We think the affidavit showed a full defence, and the court below were right in refusing to enter judgment.
Order affirmed, and record remitted for further proceedings.